DETAILED ACTION
In response to communications filed 04/09/2021.
Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-12 and 13 of U.S. Patent No. 10,992,422 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Instant claims 1-4 and 10 disclose as follows:

1. A method, comprising:
determining, by network equipment comprising a processor, a status of an acknowledgement and a reference signal received from a user equipment, wherein the status is one of a hybrid automatic repeat request acknowledgement or a hybrid automatic repeat request non-acknowledgement, and wherein a first resource block comprising the reference signal is within a predetermined distance from a second resource block associated with a symbol of an uplink control transmission; and
interpolating, by the network equipment, a channel estimate for the uplink control transmission to the second resource block associated with the symbol.

2. The method of claim 1, further comprising:
prior to the determining, configuring, by the network equipment, the user equipment with information indicative of a position of the reference signal that is within a defined proximity to symbols of an uplink control channel format 0.

3. The method of claim 1, wherein the determining comprises determining the status based on the channel estimate.

4. The method of claim 1, wherein the determining comprises determining the status based on a maximum likelihood estimation function.

10. The method of claim 8, wherein the uplink control transmission is via an uplink control channel configured to operate according to a fifth generation communication network protocol.

Similarly, patented claim 1 discloses as follows: 

 1. A network node, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
configuring a user equipment with first information indicative of a first position of an uplink control channel format 0, parameters associated with the uplink control channel format 0, and second information indicative of a second position of a reference signal that is within a predetermined proximity to symbols of the uplink control channel format 0; 
determining a channel estimate for an uplink control transmission received from the user equipment via the uplink control channel format 0, wherein the determining is based on the reference signal received from the user equipment; and 
determining a status of an acknowledgement that a data transmission was received by the user equipment based on the channel estimate and a maximum likelihood estimation function, wherein the status is a hybrid automatic repeat request acknowledgement or a hybrid automatic repeat request non-acknowledgement, and wherein a first resource block comprising the reference signal is within a predetermined distance from a second resource block associated with a symbol of the uplink control transmission; and 
interpolating the channel estimate to the second resource block associated with the symbol, wherein the uplink control channel format 0 comprises an uplink control channel configured to operate according to a fifth generation communication protocol.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim. Each and every limitation of instant claims 2-4 and 10 is incorporated and claimed in the patented invention of claim 1. Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patented invention. 

Instant claim 6 is an obvious variation of  patented claim 4.
Instant claim 7 is an obvious variation of  patented claim 5.
Instant claim 8 is an obvious variation of  patented claim 6.
Instant claim 9 is an obvious variation of  patented claim 6.

Instant claim 11 discloses as follows:

11. A system, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
transmitting a hybrid automatic repeat request acknowledgement in response to a determination that a data transmission was received successfully, wherein the hybrid automatic repeat request acknowledgement is associated with a symbol in a first resource block of an uplink transmission; and
transmitting a reference signal in a second resource block of the uplink transmission, wherein the second resource block is within a defined distance from the first resource block, wherein the uplink transmission is a control channel format 0, and wherein a channel estimate determined from the reference signal is interpolated to the first resource block associated with the symbol.

Similarly, patented claim 7 discloses as follows: 

7. A method, comprising:
 determining, by user equipment comprising a processor, that a data transmission received from network equipment was received successfully, wherein the user equipment is configured with first information indicative of a first position of an uplink control channel format 0, parameters associated with the uplink control channel format 0, and second information indicative of a second position of a reference signal that is within a predetermined proximity to symbols of the uplink control channel format 0; transmitting, by the user equipment, an a hybrid automatic repeat request acknowledgement that the data transmission was received in an uplink transmission, wherein the hybrid automatic repeat request acknowledgement is associated with a symbol in a first resource block of the uplink transmission; and transmitting, by the user equipment, the reference signal in a second resource block of the uplink transmission, wherein the second resource block is within a predetermined distance from time and frequency domain proximity to the first resource block, wherein the uplink transmission is a control channel format 0, and wherein a channel estimate determined from the reference signal is interpolated to the first resource block associated with the symbol, wherein the transmitting of the reference signal comprises transmitting the reference signal in an uplink control channel configured to operate according to a fifth generation communication protocol.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim.  It would have been obvious to incorporate a memory in the instant application to teach the obvious variation in patented claim 7.  Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patented invention.

Instant claim 12 is an obvious variation of  patented claim 8.
Instant claim 13 is an obvious variation of  patented claim 8.
Instant claim 14 is an obvious variation of  patented claim 12.
Instant claim 15 is an obvious variation of  patented claim 11.
Instant claim 16 is an obvious variation of  patented claim 9.
Instant claim 17 is an obvious variation of  patented claim 10.

Instant claims 18-19 discloses as follows:

18. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
determining a status of a data transmission sent to a user equipment based on a hybrid automatic repeat request and a reference signal received from the user equipment, wherein a first resource block comprising the reference signal is within a defined distance from a second resource block associated with a symbol of an uplink control transmission; and
interpolating a channel estimate for the uplink control transmission to the second resource block associated with the symbol.

19. The non-transitory machine-readable medium of claim 18, wherein the operations further comprise:
prior to the determining, configuring the user equipment with information indicative of a position of the reference signal that is within a defined proximity to symbols of an uplink control channel format 0.

Similarly, patented claim 13 discloses as follows: 
13. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a user equipment, facilitate performance of operations, comprising: 
determining a hybrid automatic repeat request acknowledgement based on a successful receipt of a data transmitted via a physical downlink shared channel received from network equipment, wherein the user equipment is configured with first information indicative of a first position of an uplink control channel format 0, parameters associated with the uplink control channel format 0, and second information indicative of a second position of a reference signal that is within a predetermined proximity to symbols of the uplink control channel format 0; 
applying a recommended physical uplink control channel format setting and a reference signal setting based on the physical downlink shared channel received from the network equipment; and 
transmitting uplink control information via the uplink control channel format 0 using the recommended physical uplink control channel format setting and the reference signal setting, wherein the uplink control information comprises the hybrid automatic repeat request acknowledgement associated with a symbol in a first resource block of an uplink transmission and the reference signal in a second resource block of the uplink transmission, wherein the second resource block is within a predetermined distance from the first resource block, wherein a channel estimate determined from the reference signal is interpolated to the first resource block associated with the symbol, and wherein the transmitting of the reference signal comprises transmitting the reference signal in an uplink control channel configured to operate according to a fifth generation communication protocol.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim. Each and every limitation of instant claims 17 and 18 is incorporated and claimed in the patented invention of claim 13. Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patented invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "network equipment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes there is no specific mention of a “network equipment” in the instant specification.  For the sake of compact prosecution, Examiner has interpreted the network equipment to refer to the “network device” recited throughout the specification however clarification and/or amendments are requested to overcome the rejection.  Claims 2-10 are also rejected based on their dependency of rejected claim 1.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Stern-Berkowitz et al. (US 2018/0316464 A1) hereinafter “Stern.”

Regarding Claim 1, Stern teaches A method, comprising:
determining, by network equipment (Stern: paragraph 0033 & Fig. 1B, i.e. base station) comprising a processor (Stern: paragraph 0041 & Fig 1B, processor), a status of an acknowledgement and a reference signal (Stern: paragraphs 0004-0005 & 0233-0234, WTRU providing UL feedback information including a HARQ-ACK or HARQ negative ACK (HARQ-NACK) indicating status of transmission) received from a user equipment (Stern: paragraph 0077, said WTRU), wherein the status is one of a hybrid automatic repeat request acknowledgement or a hybrid automatic repeat request non-acknowledgement (Stern: paragraphs 0004-0005 & 0233-0234, said HARQ-ACK or HARQ negative ACK (HARQ-NACK)), and wherein a first resource block comprising the reference signal is within a predetermined distance from a second resource block associated with a symbol of an uplink control transmission (Stern: paragraph 0270 & Fig. 18, HARQ-ACK information and reference signal multiplexing in a symbol); and
interpolating, by the network equipment, a channel estimate for the uplink control transmission (Stern: paragraphs 0169-0171 & 0309-0313, channel estimation) to the second resource block associated with the symbol (Stern: paragraphs 0084-0085, formats for multiplexing of SRS and HARQ-ACK).  

Regarding Claim 3, Stern teaches the respective claim(s) as presented above and further teaches determining the status based on the channel estimate (Stern: paragraphs 0309-0313, determine (e.g., measure and/or estimate) channel quality information (e.g., information associated with channel quality)).

Regarding Claim 4, Stern teaches the respective claim(s) as presented above and further teaches determining the status based on a maximum likelihood estimation function (Stern: paragraphs 0169-0171, repetitions of channel estimation to improve performance and/or successfully receive the channel, thus providing a function to maximize the estimation of the channel).  

Regarding Claim 5, Stern teaches the respective claim(s) as presented above and further teaches the maximum likelihood estimation function facilitates a selection of the hybrid automatic repeat request acknowledgement or the hybrid automatic repeat request non-acknowledgement (Stern: paragraphs 0169-0171, repetitions of channel estimation to successfully receive the channel, thus facilitating a selection).

Regarding Claim 6, Stern teaches the respective claim(s) as presented above and further teaches the reference signal is associated with an estimation of channel state information associated with a data transmission to the user equipment (Stern: paragraph 0309, WTRU may determine (e.g., measure and/or estimate) channel quality information (e.g., information associated with channel quality) based on one or more reference resources received).

Regarding Claim 7, Stern teaches the respective claim(s) as presented above and further teaches the reference signal is associated with data demodulation (Stern: paragraph 0004, uplink signal may correspond to a demodulated reference signal).

Regarding Claim 8, Stern teaches the respective claim(s) as presented above and further teaches the uplink control transmission conforms to a physical uplink control channel transmission format (Stern: paragraph 0078, physical uplink control channel (PUCCH) based UCI transmission).

Regarding Claim 9, Stern teaches the respective claim(s) as presented above and further teaches the uplink control channel transmission format is based on a sequence selection and facilitates user equipment multiplexing in a physical resource block (Stern: paragraphs 0234, reference signal may be a sequence).

Regarding Claim 18, Stern teaches A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor (Stern: paragraph 0328, computer-readable storage media for execution by a processor), facilitate performance of operations, comprising:
determining a status of a data transmission (Stern: paragraphs 0004-0005 & 0233-0234, WTRU providing UL feedback information including a HARQ-ACK or HARQ negative ACK (HARQ-NACK) to indicate transmission status) sent to a user equipment (Stern: paragraphs 0040 & 0077, said WTRU), based on a hybrid automatic repeat request and a reference signal received from the user equipment (Stern: paragraphs 0004-0005 & 0233-0234, said UL feedback signal including HARQ-ACK or HARQ negative ACK (HARQ-NACK)), wherein a first resource block comprising the reference signal is within a defined distance from a second resource block associated with a symbol of an uplink control transmission (Stern: paragraph 0270 & Fig. 18, HARQ-ACK information and reference signal multiplexing in a symbol); and
interpolating a channel estimate (Stern: paragraphs 0169-0171 & 0309-0313, channel estimation) for the uplink control transmission to the second resource block associated with the symbol (Stern: paragraphs 0084-0085, formats for multiplexing of SRS and HARQ-ACK).  

Regarding Claim 20, Stern teaches the respective claim(s) as presented above and further teaches determining the status based on a maximum likelihood estimation function (Stern: paragraphs 0169-0171, repetitions of channel estimation to improve performance and/or successfully receive the channel, thus providing a function to maximize the estimation of the channel), and wherein the maximum likelihood estimation function facilitates a selection of a hybrid automatic repeat request acknowledgement or a hybrid automatic repeat request non-acknowledgement (Stern: paragraphs 0169-0171, repetitions of channel estimation to successfully receive the channel, thus facilitating a selection).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stern in view of Kini et al. (US 2020/0059327 A1) hereinafter “Kini.”

Regarding Claim 2, Stern teaches claim 1 as presented above however fails to explicitly teach prior to the determining, configuring, by the network equipment, the user equipment with information indicative of a position of the reference signal that is within a defined proximity to symbols of an uplink control channel format 0.  However, Kini from an analogous art similarly teaches a base station may configure a WTRU to use a PUCCH format 0 for providing HARQ feedback to the base station (Kini: paragraphs 0110-0111).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the uplink transmission of Stern as PUCCH format 0 as taught by Kini so as to carry the small payload size of the HARK-ACK and SR.  

Regarding Claim 10, Stern teaches the respective claim(s) as presented above however fails to explicitly teach the uplink control transmission is via an uplink control channel configured to operate according to a fifth generation communication network protocol.  However, Kini from an analogous art similarly teaches providing hybrid automatic repeat request feedback in a WTRU (Kini: paragraph 0003) and further teaches the WTRU and base stations may implement a radio technology such as NR Radio Access for communications (Kini: paragraph 0028).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication network of Stern to include a New Radio as taught by Kini so as to communicate over multiple radio access technologies that were commonly known.  

Regarding Claim 11, Stern teaches A system (Stern: paragraphs 0040-0041, system comprising a WTRU), comprising:
a processor (Stern: paragraph 0041 & Fig 1B, processor); and
a memory (Stern: paragraph 0041 & Fig 1B, memory) that stores executable instructions that, when executed by the processor, facilitate performance of operations (Stern: paragraph 0046, processor access information stored in memory (to perform operations)), comprising:
transmitting a hybrid automatic repeat request acknowledgement in response to a determination that a data transmission was received successfully (Stern: paragraphs 0004-0005 & 0233-0234, WTRU providing UL feedback information including a HARQ-ACK or HARQ negative ACK (HARQ-NACK) indicating status of transmission), wherein the hybrid automatic repeat request acknowledgement is associated with a symbol in a first resource block of an uplink transmission (Stern: paragraph 0270 & Fig. 18, HARQ-ACK information is in first resource block associated with a symbol RS multiplexing with a symbol in a first resource block); and
transmitting a reference signal in a second resource block of the uplink transmission (Stern: paragraphs 0084-0085, formats for multiplexing of SRS and HARQ-ACK), wherein the second resource block is within a defined distance from the first resource block (Stern: paragraph 0270 & Fig. 18, HARQ-ACK information and RS multiplexing in a symbol), and wherein a channel estimate (Stern: paragraphs 0169-0171 & 0309-0313, channel estimation) determined from the reference signal is interpolated to the first resource block associated with the symbol (Stern: paragraphs 0084-0085, formats for multiplexing of SRS and HARQ-ACK).  
Stern fails to explicit teach the uplink transmission is a control channel format 0.  However, Kini from an analogous art similarly teaches using a PUCCH format 0 for providing HARQ feedback to a base station (Kini: paragraphs 0110-0111).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the uplink transmission of Stern as PUCCH format 0 as taught by Kini so as to carry the small payload size of the HARK-ACK and SR.  

Regarding Claim 12, Stern-Kini teaches the respective claim(s) as presented above and further teaches prior to the transmitting of the hybrid automatic repeat request acknowledgement, determining an uplink channel format setting and a reference signal setting (Stern: paragraph 0078, uplink control information transmission based on transmission format) based on an indication received via a physical downlink shared channel (Stern: paragraph 0234, WTRU may receive a first downlink data transmission via a  PDSCH).  

Regarding Claim 13, Stern-Kini teaches the respective claim(s) as presented above and further teaches applying the uplink control channel format setting and the reference signal setting to the uplink transmission (Stern: paragraph 0078, uplink control information transmission based on transmission format)

Regarding Claim 14, Stern-Kini teaches the respective claim(s) as presented above and further teaches the uplink transmission conforms to a physical uplink control channel transmission format that facilitates device multiplexing in a physical resource block and is based on sequence selection (Stern: paragraph 0078, physical uplink control channel (PUCCH) based UCI transmission).

Regarding Claim 15, Stern-Kini teaches the respective claim(s) as presented above and further teaches the hybrid automatic repeat request acknowledgement is an encoded sequence (Stern: paragraphs 0234, reference signal may be a sequence).

Regarding Claim 16, Stern-Kini teaches the respective claim(s) as presented above and further teaches the reference signal is a sounding reference signal (Stern: paragraphs 0004 & 0084, signal may correspond to a sounding reference signal).

Regarding Claim 17, Stern-Kini teaches the respective claim(s) as presented above and further teaches the reference signal is a demodulation reference signal (Stern: paragraph 0004, uplink signal may correspond to a demodulated reference signal).

Regarding Claim 19, Stern teaches the respective claim(s) as presented above however fails to explicitly teach prior to the determining, configuring the user equipment with information indicative of a position of the reference signal that is within a defined proximity to symbols of an uplink control channel format 0.  However, Kini from an analogous art similarly teaches a base station may configure a WTRU to use a PUCCH format 0 for providing HARQ feedback to the base station (Kini: paragraphs 0110-0111).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the uplink transmission of Stern as PUCCH format 0 as taught by Kini so as to carry the small payload size of the HARK-ACK and SR.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/            Examiner, Art Unit 2468                                                                                                                                                                                            

/KHALED M KASSIM/           Primary Examiner, Art Unit 2468